In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-13-00200-CV


                   ESTATE OF WILLIAM L. HASTINGS, DECEASED

                       On Appeal from the County Court at Law No. 1
                                    Potter County, Texas
            Trial Court No. 28,773-1, Honorable W. F. (Corky) Roberts, Presiding

                                    October 30, 2013

                            MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Appellant Laura Ponder has filed a motion seeking voluntary dismissal of this

appeal. The Court finds the motion complies with the requirements of Rule of Appellate

Procedure 42.1(a)(1) and that granting the motion will not prevent any party from

seeking relief to which it would otherwise be entitled.


       Accordingly, and as no decision of the Court has been delivered to date, we

grant appellant's motion to dismiss the appeal. The appeal is dismissed. No motion for

rehearing will be entertained and our mandate will issue forthwith. See Tex. R. App. P.
42.1(a)(1).   The parties have not presented an agreement for taxation of costs.

Therefore, costs are taxed against appellant. Tex. R. App. P. 42.1(d).




                                               James T. Campbell
                                                  Justice




                                           2